— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered July 29, 1977, convicting him of manslaugh*932ter in the first degree, upon his plea of guilty, and imposing sentence. The appeal also brings up for review the denial of defendant’s motion to suppress certain physical evidence. Judgment affirmed. The record shows that at the suppression hearing defense counsel either conceded the identity and reliability of the telephone caller who informed the police of defendant’s address, or waived the potential issue with respect thereto. The police had probable cause to enter the apartment where the defendant was found and arrested and, under the circumstances, did not violate defendant’s constitutional right.to be secure from unreasonable searches and seizures (see People v Payton, 45 NY2d 300). The motion to suppress physical evidence was thus properly denied. We have considered the other contentions raised by defendant and find them to be without merit. Mollen, P. J., Damiani, Margett and Martuscello, JJ., concur.